DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8 & 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 20190069266 A1 hereinafter, Han ‘266) in combination with Park et al. (US 20160323863 hereinafter, Park ‘863).
Regarding claim 1; Han ‘266 discloses a server (Fig. 1, Server108)
 comprising: 
a communication circuit (i.e. The processor configured to identify first location information associated with the electronic device by using the communication circuit or the location determining circuit, to determine at least one server device 
a memory (i.e. Each of the plurality of NLP server devices 207 may include a memory. Paragraph 0060) 
and a processor electrically connected to the communication circuit and the memory (i.e. The processor configured to identify first location information associated with the electronic device by using the communication circuit or the location determining circuit, to determine at least one server device among a plurality of server devices capable of providing location-related information. Paragraph 0120)  
wherein the processor is configured to: store identification information and location information of at least one external device in the memory (i.e. A non-transitory computer readable storage medium is provided, which stores therein instructions that, when executed by at least one processor, cause the at least one processor to perform a method including identifying first location information associated with the electronic device. Paragraph 0013)
and store the identification information of the IoT device in association with the identification information and the location information of the at least one external device in the memory (i.e. A non-transitory computer readable storage medium is provided, which stores therein instructions that, when executed by at least one processor, cause the at least one processor to perform a method including identifying first location information associated with the electronic device. Paragraph 0013)
Although, Examiner reasonably believes that Han ‘266 at Paragraph 0126 and Fig. 5, Step 505 discloses receiving identification information of an IoT (Internet of Things) device nearby the at least one external device from the at least one external device, using the communication circuit. For example, Han ‘266 teaches that in step 505, the electronic device obtains identification information from an external electronic device located near the electronic device. The external electronic device (e.g., a BS 203 of Fig. 2 or an AP 205 of Fig. 2) may be located near the electronic device and be searched by the electronic device. However, Examiner cites Park ‘863 to augment any presumed deficiencies in Han ‘266.
(i.e. The response signal 603 may be transmitted based on an interval in which the first electronic device 100 receives the response signal 603. The response signal 603 may be at least one of a communication signal and a sound signal of a frequency band other than the audio frequency band. The response signal 603 may include at least one among the type of the second electronic device 200. Paragraph 0152);  
Han ‘266 and Park ‘863 are combinable because they are from same field of endeavor of speech systems (Park ‘863 at “Technical Field”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Han ‘266 by adding receiving identification information of an IoT (Internet of Things) device nearby the at least one external device from the at least one external device, using the communication circuit as taught by Park ‘863. The motivation for doing so would have been advantageous because recently, with the development of wireless communication technologies, transmission or reception of signals through a wireless device or an electronic device is increasing. As a result, there is a need for users to use various services by transmitting and receiving various contents, such as a video, music, a photograph, or a document, through a wireless device, such as a smart phone, which is wirelessly accessible. Therefore, it would have been obvious to combine Han ‘266 with Park ‘863 to obtain the invention as specified.

Regarding claim 2; Han ‘266 discloses wherein: the identification information and the location information of the at least one external device are transmitted from the at least one external device at a time when the at least one external device is connected with the server  (Fig. 5, Step 507 i.e. In step 507, the electronic device transmits the identification information corresponding to at least one external electronic device to the at least one server device through the first communication module. Paragraph 0128);
(Fig. 5, Step 507 i.e. In step 507, the electronic device transmits the identification information corresponding to at least one external electronic device to the at least one server device through the first communication module. Disclosed is an electronic device that determines its location by using identification information corresponding to an external electronic device. See Abstract and Paragraph 0128).

Regarding claim 3; Han ‘266 discloses wherein the processor includes an Automatic Speech Recognition (ASR) module and a Natural Language Understanding (NLU) module, which are associated with recognition of voice data, and wherein the processor is configured to: receive voice data of a user utterance input associated with an operation of the IoT device from the at least one external device, using the communication circuit; and recognize the voice data, using the ASR module and the NLU module (i.e. The input device 150 receives a command or data to be used by another component of the electronic device 101, from the outside (e.g., a user) of the electronic device 101, and may include a microphone. Paragraph 0037)

Regarding claim 4; Han ‘266 discloses wherein the processor is configured to: identify a command associated with the user utterance input from the recognized voice data and determine that the IoT device is associated with the derived command, based on the identification information of the IoT device associated with the at least one external device (i.e. Commands or data may be transmitted or received between the electronic device 101 and the external electronic device 104 via the server 108 coupled with the second network 199. Paragraph 0052);

Regarding claim 5; Han ‘266 discloses wherein the processor is configured to: determine a location of the IoT device that is associated with the identified command, based on the location (i.e. Disclosed is an electronic device that determines its location by using identification information corresponding to an external electronic device. See Abstract).

Regarding claim 6; Han ‘266 discloses wherein the processor is configured to: transmit a control signal associated with the identified command to the IoT device, whose location is determined, using the communication circuit (i.e. Commands or data may be transmitted or received between the electronic device 101 and the external electronic device 104 via the server 108 coupled with the second network 199. Paragraph 0052);

Regarding claim 7; Han ‘266 discloses wherein the at least one external device includes a plurality of external devices, and wherein the processor is configured to: identify an attribute of the IoT device associated with the at least one external device (i.e. In step 705, the electronic device periodically or aperiodically determines whether the first location information of the electronic device is changed. The electronic device may determine whether the first location information of the electronic device is changed, by using at least one of an MCC and an MNC of the electronic device received through a first communication module or a second communication module. Paragraphs 0153-0155);
and when the attribute of the IoT device fails to correspond to the identified command, identify an attribute of at least one other IoT device associated with at least one other external device (i.e.  When determining that the first location information of the electronic device is changed in step 705, the electronic device determines at least one server device available in the changed first location of the electronic device in the memory having stored therein the information about the plurality of server devices, in step 707. Paragraphs 0153-0155)

Regarding claim 8; Han ‘266 discloses wherein the processor is configured to: when the attribute of the at least one other IoT device corresponds to the identified command, generate voice-type feedback data including location information of the at least one other external device; and transmit the feedback data to the at least one external device, using the communication circuit 

Regarding claim 10; Han ‘266 discloses an electronic device (Fig. 1, Electronic Device 101)
comprising: 
a communication circuit (Fig. 1, Communication Module 190) 
and a processor (Fig. 1, Proce3ssor 120) 
electrically connected with the communication circuit (i.e. The processor 120 may execute software to control at least one other component hardware or software component of the electronic device 101 coupled with the processor 120 and store resulting data in non-volatile memory 134. Paragraph 0034), 
transmit a request for identification information to the recognized at least one IoT device to receive the identification information, using the communication circuit (i.e. Commands or data may be transmitted or received between the electronic device 101 and the external electronic device 104 via the server 108 coupled with the second network 199. Paragraph 0052);
transmit the identification information of the recognized at least one IoT device to an external device, using the communication circuit (Fig. 5, Step 507 i.e. In step 507, the electronic device transmits the identification information corresponding to at least one external electronic device to the at least one server device through the first communication module. Paragraph 0128)
and transmit data or a signal for requesting the external device to store the identification information of the recognized at least one IoT device in association with identification information and location information of the electronic device (i.e. In step 810, once determining one of the at least one piece of location information included in the second location information received from the at least one server device as the location of the electronic device, the electronic device transmits the determined location information of the electronic device and the information associated with the location determination of the electronic device to the data collecting server device. Disclosed is an electronic device that determines its location by using identification information corresponding to an external electronic device. See Abstract and Paragraph 0174)
 is configured to: perform scanning of a specified signal, using the communication circuit; recognize at least one IoT (Internet of Things) device by detecting the specified signal transmitted from the at least one IoT device nearby the electronic device. For example, Han ‘266 teaches that in step 505, the electronic device obtains identification information from an external electronic device located near the electronic device. The external electronic device (e.g., a BS 203 of Fig. 2 or an AP 205 of Fig. 2) may be located near the electronic device and be searched by the electronic device. The external electronic device may be a nearest AP (or a BS) among a plurality of connectable APs (or BSs). The electronic device may be an AP (or a BS) being currently connected among a plurality of connectable APs (or BSs). The external electronic device may communicate with the electronic device using wired or/and wireless connection (e.g., cellular network or a short-range communication network) to transmit (or broadcast) the identification information. However, Examiner cites Park ‘863 to augment any presumed deficiencies in Han ‘266.
Park ‘863 discloses wherein the processor (Fig. 5, Application Processor 510) is configured to: perform scanning of a specified signal, using the communication circuit (i.e. The second electronic device 200 receives a scanning signal 601 transmitted by the first electronic device 100 in order to scan for one or more other electronic devices. The first electronic device 100 may periodically transmit a scanning signal 601 for scanning for the at least one electronic device Paragraph 0149)
recognize at least one IoT (Internet of Things) device by detecting the specified signal transmitted from the at least one IoT device nearby the electronic device (i.e. The response signal 603 may be transmitted based on an interval in which the first electronic device 100 receives the response signal 603. The response signal 603 may be at least one of a communication signal and a sound signal of a frequency band other than the audio frequency band. The response signal 603 may include at least one among the type of the second electronic device 200. Paragraph 0152); 
(Park ‘863 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Han ‘266 by adding wherein the processor is configured to: perform scanning of a specified signal, using the communication circuit; recognize at least one IoT (Internet of Things) device by detecting the specified signal transmitted from the at least one IoT device nearby the electronic device as taught by Park ‘863. The motivation for doing so would have been advantageous because recently, with the development of wireless communication technologies, transmission or reception of signals through a wireless device or an electronic device is increasing. As a result, there is a need for users to use various services by transmitting and receiving various contents, such as a video, music, a photograph, or a document, through a wireless device, such as a smart phone, which is wirelessly accessible. Therefore, it would have been obvious to combine Han ‘266 with Park ‘863 to obtain the invention as specified.

Regarding claim 11; Han ‘266 discloses wherein the identification information and the location information of the electronic device are transmitted to the external device while the electronic device is connected with the external device (Fig. 5, Step 507 i.e. In step 507, the electronic device transmits the identification information corresponding to at least one external electronic device to the at least one server device through the first communication module. Paragraph 0128).
Regarding claim 12; Han ‘266 discloses wherein the identification information and the location information of the electronic device are transmitted to the external device together with the identification information of the recognized at least one IoT device (Fig. 5, Step 507 i.e. In step 507, the electronic device transmits the identification information corresponding to at least one external electronic device to the at least 

Regarding claim 13; Han ‘266 discloses at least one microphone (Fig. 1, Input Device 150); wherein the processor is configured to: receive a user utterance input associated with an operation of the recognized at least one IoT device, using the at least one microphone (i.e. The input device 150 receives a command or data to be used by another component of the electronic device 101, from the outside (e.g., a user) of the electronic device 101, and may include a microphone. Paragraph 0037)
and transmit voice data of the user utterance input to the external device, using the communication circuit (i.e. Commands or data may be transmitted or received between the electronic device 101 and the external electronic device 104 via the server 108 coupled with the second network 199. Paragraph 0052);

Regarding claim 14; Han ‘266 discloses a memory (Fig. 1, Memory 130);
and at least one speaker (Fig. 1, i.e. Sound Output Device 155)
wherein the processor is configured to: store voice-type query data associated with registration of the recognized at least one IoT device in the memory (i.e. The processor 120 may execute software (e.g., a program 140) to control at least one other component hardware or software component of the electronic device 101 coupled with the processor 120, may perform various data processing and computation, may load a command or data received from another component in volatile memory 132, process the command or the data stored in the volatile memory 132, and store resulting data in non-volatile memory 134. Paragraph 0034)
and when the at least one IoT device is recognized, output the query data (i.e. The memory 130 stores various data used by at least one component of the electronic device 101, such as software and input data or output data regarding a command associated therewith, and may include the volatile memory 132 and the non-volatile memory 134. Paragraph 0035);
using the at least one speaker (i.e. The sound output device 155 outputs an audio signal to the outside of the electronic device 101. Paragraph 0038)

Regarding claim 15; Han ‘266 discloses wherein the processor is configured to: include the location information of the electronic device and the identification information of the recognized at least one IoT device in the query data (i.e. Disclosed is an electronic device that determines its location by using identification information corresponding to an external electronic device. See Abstract).

Regarding claim 16; Han ‘266 discloses wherein the specified signal is a Bluetooth Low Energy (BLE) signal or a ZigBee signal (i.e. The identification information may include Bluetooth™ (BT) information or/and Bluetooth™ Low Energy (BLE) information that is broadcast through a BLE module of an external electronic device located near the electronic device 201. Paragraph 0058).

Regarding claim 17; Claim 17 contains substantially the same subject matter as claim 1. Therefore, claim 17 is rejected on the same grounds as claim 1.
Regarding claim 18; Claim 18contains substantially the same subject matter as claim 3. Therefore, claim 18 is rejected on the same grounds as claim 3.
Regarding claim 19; Claim 19 contains substantially the same subject matter as claim 4. Therefore, claim 19 is rejected on the same grounds as claim 4.
Regarding claim 20; Claim 20 contains substantially the same subject matter as claims 4 & 5. Therefore, claim 20 is rejected on the same grounds as claims 4 & 5.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiners Statement of Reasons for Allowance
The cited reference (Han ‘266) teaches wherein an electronic device that determines its location by using identification information corresponding to an external electronic device. The electronic device includes a communication circuit configured to communicate with an external electronic device, a location determining circuit, and a processor configured to identify first location information associated with the electronic device by using the communication circuit or the location determining circuit, to determine at least one server device among a plurality of server devices capable of providing location-related information, based on at least the first location information, to transmit identification information corresponding to the external electronic device to the at least one server device wherein the at least one server device determines second location information associated with the electronic device by using the identification information, and to determine a location of the electronic device by using the second location information.
The cited reference (Park ‘863) teaches a technology for a sensor network, a machine to machine (M2M), a machine type communication (MTC), and internet of things (IoT). The present disclosure may be used for an intelligence service (smart home, smart building, smart city, smart car or connected car, health care, digital education, retail business, and security and safety-related service). An electronic device and an operation method for sharing a service or contents between electronic devices through a user's simple motion are provided. The method includes, displaying a user interface (UI) for contents, the UI comprising a object for sharing the contents, transmitting a signal for determining a distance between each of the at least another electronic device and the electronic device to at least another electronic device in response to an input for the object, and transmitting information for the contents to the first electronic device via a peer-to-peer (P2P) communication in response to receiving a first signal from a first electronic device.
Claim 9 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
Choi et al. (US 11,096,112 B2) - Various embodiments of the present invention relate to an electronic device for setting up a network of an external device by using a voice input and a method for operating the same. An electronic device according to various embodiments of the present invention comprises: a network interface; a wireless communication circuit configured to provide at least one wireless network; a processor operatively connected to the network interface and to the wireless communication circuit; and a memory operatively connected to the processor. The memory is configured to store a selected SSID and at least one piece of user account information. The memory may store instructions that, when executed, cause the processor to receive the selected SSID from a first external device comprising a speaker and a microphone through the wireless communication circuit; to receive first device information of the first external device from the first external device through the wireless communication circuit; to connect the first external device to the wireless network at least temporarily; to transmit the first device information and the user account information to an external server through the network interface; to receive first data including information regarding a setup utterance related to the user account information from the external server through the network interface; and to transmit at least a part 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677